ICJ_116_ArmedActivities_COD_UGA_2016-04-11_ORD_01_NA_01_FR.txt.                                                                                                        224




                      DÉCLARATION DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]

                    1. Tout en souscrivant à l’adoption de la présente ordonnance rendue
                 ce 11 avril 2016 en l’affaire des Activités armées sur le territoire du Congo
                 (République démocratique du Congo c. Ouganda), dans laquelle la Cour
                 s’est montrée prudente quant à la durée de la prorogation de délai sollici-
                 tée, je m’estime néanmoins tenu de consigner, dans cette déclaration, les
                 préoccupations que m’inspire la prolongation continue de la procédure
                 relative aux réparations en l’espèce.
                    2. Il aura fallu près de dix ans, après que la Cour eut rendu son arrêt
                 au fond le 19 décembre 2005, pour que les Parties parviennent à la conclu-
                 sion, lors de la réunion interministérielle qu’elles ont tenue à Pretoria
                 du 17 au 19 mars 2015, que leurs négociations n’avaient pas permis
                 d’aboutir à un accord. L’arrêt précité leur avait prescrit — il y a mainte-
                 nant plus de dix ans — de fournir des réparations pour les dommages
                 causés.
                    3. De fait, les Parties ont l’une et l’autre montré qu’elles avaient
                 conscience de ce que la durée de la procédure avait été excessive. La
                 République démocratique du Congo l’a fait en demandant à la Cour,
                 dans sa requête du 8 mai 2015, de « rouvrir la procédure » pour détermi-
                 ner le montant des réparations dues. Par ordonnance du 1er juillet 2015,
                 la Cour a décidé de reprendre la procédure en l’affaire sur la question des
                 réparations.
                    4. Dans la déclaration jointe à ladite ordonnance, j’ai fait observer que
                 la leçon qui devait en être tirée était que « [la Cour] ne devrait pas (comme
                 elle l’a[vait] fait dans son arrêt du 19 décembre 2005) laisser les parties se
                 mettre d’accord sur [la] question [des réparations] par voie de négociation
                 sans fixer à cet effet un délai raisonnable » (C.I.J. Recueil 2015 (II), p. 586,
                 par. 4). En effet, ai‑je alors ajouté, en la présente espèce, les populations
                 affectées attendaient depuis plus de dix ans « les réparations qui leur [étaient]
                 dues au titre des dommages qu’elles [avaient] subis » (ibid.).
                    5. Ce nonobstant, peu de temps après, le 10 décembre 2015, la Cour a,
                 faisant suite à une nouvelle demande de la République démocratique du
                 Congo (demande qui n’avait pas été contestée par l’Ouganda), rendu une
                 nouvelle ordonnance, accordant cette fois une prorogation du délai pour
                 le dépôt des mémoires des deux Parties portant sur les réparations 1. Quant
                 à la présente ordonnance, elle fait elle aussi suite à une nouvelle demande

                    1 La Cour a reporté la date d’expiration de ce délai du 6 janvier 2016 au 28 avril 2016.

                 La République démocratique du Congo avait demandé une prorogation jusqu’à la « fin
                 avril ou [la] mi-mai 2016 ».

                                                                                                          6




6 CIJ1095.indb 225                                                                                             14/02/17 09:58

                                   activités armées (décl. cançado trindade)                               225

                 de prorogation de délai adressée à la Cour par la République démocra-
                 tique du Congo dans une lettre datée du 31 mars 2016 2, en raison de l’am-
                 pleur des dommages et de la complexité de l’établissement des faits.
                    6. Dans sa réponse en date du 6 avril 2016, l’Ouganda a, pour sa part,
                 fait savoir qu’il était disposé à accepter une prorogation d’une durée bien
                 moins longue 3. Dans l’ordonnance qu’elle a adoptée ce jour, la Cour a
                 opté pour une solution intermédiaire, entre la prorogation sollicitée par la
                 République démocratique du Congo et celle à laquelle souscrivait l’Ou-
                 ganda, reportant au 28 septembre 2016 la date d’expiration du délai pour
                 le dépôt, par les deux Parties, de leur mémoire respectif portant sur les
                 réparations.
                    7. S’il est compréhensible que les Parties souhaitent préparer et étayer
                 leurs arguments relatifs aux réparations — et c’est tout à leur honneur —,
                 cela ne devrait cependant pas entraîner de prorogations ou reports supplé-
                 mentaires dans la procédure. Tempus fugit, ce dont les Parties se sont d’ail-
                 leurs montrées conscientes dans les communications les plus récentes qu’elles
                 ont adressées à la Cour. Ainsi, dans sa lettre du 31 mars 2016, la République
                 démocratique du Congo a précisé qu’elle se trouvait « bien malgré elle » dans
                 l’obligation de demander un nouveau report de la date du dépôt de son
                 mémoire, compte tenu de « la complexité sans précédent » du différend (un
                 conflit qui a duré cinq ans), dans lequel, pour « la première fois de son his-
                 toire … la Cour [allait] être confrontée au problème de la réparation des
                 dommages de guerre d’une ampleur aussi peu commune » (p. 1).
                    8. Il convient de signaler que d’autres juridictions internationales
                 contemporaines ont eu l’occasion d’élaborer, depuis quelque temps, une
                 jurisprudence sur cette question 4, dont l’examen pourrait être utile aux Par-

                     2 Cette fois de dix mois.
                     3 A savoir trois mois.
                     4 Voir A. A. Cançado Trindade, The Access of Individuals to International Justice,

                 Oxford University Press (2011), p. 151‑191 ; A. A. Cançado Trindade, Evolution du droit
                 international au droit des gens — L’accès des particuliers à la justice internationale : le
                 regard d’un juge, Paris, Pedone (2008), p. 132‑146 et 151‑184 ; A. A. Cançado Trindade,
                 El Ejercicio de la Función Judicial Internacional — Memorias de la Corte Interamericana de
                 Derechos Humanos, 3e éd., Belo Horizonte/Brésil, éd. Del Rey (2013), p. 59‑74 et 336‑342 ;
                 A. A. Cançado Trindade, El Derecho de Acceso a la Justicia en Su Amplia Dimensión, 2e éd.,
                 Santiago du Chili, éd. Librotecnia (2012), p. 367‑396 et 423‑559 ; A. A. Cançado Trindade,
                 Los Tribunales Internacionales Contemporáneos y la Humanización del Derecho Interna‑
                 cional, Buenos Aires, éd. Ad-Hoc (2013), p. 113‑129 ; A. A. Cançado Trindade, State
                 Responsibility in Cases of Massacres: Contemporary Advances in International Justice,
                 Utrecht, Universiteit Utrecht (2011), p. 1‑71. Voir également [ouvrage collectif], Réparer
                 les violations graves et massives des droits de l’homme : la Cour interaméricaine, pionnière
                 et modèle ? (E. Lambert Abdelgawad et K. Martin‑Chenut (dir. publ.)), Paris, éd. Société
                 de législation comparée (2010), p. 17‑334 ; I. Bottigliero, Redress for Victims of Crimes
                 under International Law, Leyde, Nijhoff (2004), p. 1‑253 ; [ouvrage collectif], Reparations
                 for Victims of Genocide, War Crimes and Crimes against Humanity (C. Ferstman, M. Goetz
                 et A. Stephens (dir. publ.)), Leyde, Nijhoff (2009), p. 7‑566 ; L. Moffett, Justice for Victims
                 before the International Criminal Court, Londres/New York, Routledge (2014), p. 1‑289 ;
                 J.‑B. Jeangène Vilmer, Réparer l’irréparable — Les réparations aux victimes devant la Cour
                 pénale internationale, Paris, PUF (2009), p. 1‑182.

                                                                                                              7




6 CIJ1095.indb 227                                                                                                 14/02/17 09:58

                                  activités armées (décl. cançado trindade)                             226

                 ties à l’instance ainsi qu’à la Cour elle‑même. En tout état de cause, en ce
                 qui concerne la durée de la procédure, dans les dernières communications
                 qu’elles ont adressées à la Cour, les Parties se sont déclarées conscientes de
                 la nécessité d’éviter de nouveaux reports. Dans sa lettre du 31 mars 2016, la
                 République démocratique du Congo affirmait ainsi que « la présente requête
                 constituera[it] une ultime demande de report » (p. 2).
                    9. Pour sa part, dans sa lettre du 6 avril 2016, l’Ouganda a estimé que le
                 temps supplémentaire sollicité était « excessif » et « disproportionné » (p. 1-2).
                 Selon lui, compte tenu du temps considérable déjà écoulé (depuis le pro-
                 noncé de l’arrêt sur le fond en 2005), la présente espèce étant désormais « la
                 deuxième plus ancienne affaire inscrite au rôle de la Cour », le demandeur
                 avait « déjà amplement eu le loisir de recueillir des éléments de preuve rela-
                 tifs à sa demande de réparation » (p. 1). Et l’Ouganda d’ajouter que cette
                 question devait maintenant être tranchée « à brève échéance » (p. 2).
                    10. Lorsqu’elle a rendu son arrêt au fond il y a plus de dix ans
                 (19 décembre 2005), la Cour avait conscience de ce que la particularisa-
                 tion des dommages causés par les Parties était alors, de toute évidence,
                 insuffisamment précise : la République démocratique du Congo avait
                 essentiellement dressé le bilan de ces dommages dans sa réplique
                 du 29 mai 2002 et l’Ouganda, dans son contre‑mémoire du 21 avril 2001,
                 mais l’une et l’autre l’avaient fait de manière assez générale et sans entrer
                 dans les détails. Dans son arrêt, la Cour avait clairement indiqué que,
                 pour statuer sur les réparations, bien qu’il ne soit pas nécessaire qu’elle
                 parvienne à un prononcé sur les faits s’agissant de chacun des incidents
                 allégués (par. 205 et 237), la question dans son ensemble devrait être exa-
                 minée plus en détail au stade ultérieur des réparations (points 6) et 14) du
                 dispositif) et que, à cet effet, les dommages devraient être particularisés.
                    11. Quoique la complexité de la présente affaire soit bien connue, l’his-
                 toire du conflit qui la sous‑tendait s’écrit peu à peu 5. La nécessaire parti-
                 cularisation des dommages est désormais possible, notamment aux fins
                 d’accorder aux victimes des réparations collectives, ce processus ne devant
                 pas entraîner de nouveaux retards dans la procédure. Après plus de dix
                 ans, l’heure est venue de déterminer sans plus attendre les réparations
                 pour les dommages qui ont été infligés aux très nombreuses victimes.
                    12. Selon une célèbre maxime, « la lenteur de la justice constitue un
                 déni de justice », constat sur lequel Sénèque méditait déjà dans ses Lettres
                 à Lucilius (vers 62‑64 apr. J.‑C.). Dans la perspective de la réalisation de
                 la justice, il convient, de fait, d’éviter tout retard indu. Les victimes de

                     5 Voir, notamment, N. Nzereka Mughendi, Guerres récurrentes en République démo‑

                 cratique du Congo — Entre fatalité et responsabilité, Paris, L’Harmattan (2010), p. 15‑199 ;
                 P. Mbeko et H. Ngbanda‑Nzambo, Stratégie du chaos et du mensonge — Poker menteur
                 en Afrique des Grands Lacs, Québec, éd. de l’Erablière (2014), p. 9‑643 ; Lwamba Katansi,
                 Crimes et châtiments dans la région des Grands Lacs, Paris, L’Harmattan (2007), chap. 7,
                 p. 41‑72 ; G. Prunier, Africa’s World War — Congo, the Rwandan Genocide, and the Making
                 of a Continental Catastrophe, Oxford University Press (2010), p. 113‑368 et 396‑468 ;
                 Th. Turner, The Congo Wars : Conflict, Myth and Reality, Londres/New York, Zed Books
                 (2008) (réimpression), p. 1‑233.

                                                                                                           8




6 CIJ1095.indb 229                                                                                              14/02/17 09:58

                                activités armées (décl. cançado trindade)                     227

                 graves violations du droit international des droits de l’homme et du droit
                 international humanitaire (commises dans le cadre de conflits armés) ont
                 un droit à réparation — à des réparations collectives, selon toute vraisem-
                 blance, et sous différentes formes —, et ce, dans un délai raisonnable.
                    13. Plus le temps passe, plus l’établissement des faits et les enquêtes
                 menées sur le terrain se révèlent difficiles. J’ai récemment abordé ce point,
                 parmi d’autres, dans l’exposé approfondi de mon opinion dissidente que
                 j’ai joint à l’arrêt rendu le 3 février 2015 en l’affaire relative à l’Application
                 de la convention pour la prévention et la répression du crime de génocide
                 (Croatie c. Serbie) (par. 149‑179, 195, 287, 321, 497‑499, 533‑535
                 et 538‑539). Par ailleurs, la vie étant brève et le temps s’écoulant rapide-
                 ment, nombre de victimes de ces graves violations atteignent le crépuscule
                 de leur existence sans avoir obtenu justice ou en ayant perdu tout espoir
                 à cet égard.
                    14. Les anciens stoïciens avaient déjà conscience du mystère éternel
                 entourant l’existence humaine, celui du passage du temps. Dans leur
                 grande sagesse, ils préconisaient (comme par exemple Sénèque, dans son
                 ouvrage intitulé De Brevitate Vitae (vers l’an 40 apr. J.-C.)) de toujours
                 garder tous les temps à l’esprit (le passé, le présent et l’avenir) : le passé
                 par le souvenir, le présent en en faisant le meilleur usage (guidé par la
                 quête de la justice), et l’avenir en anticipant et en prévenant le plus de
                 choses possible, afin de s’assurer ainsi une vie plus longue.
                    15. Le devoir de réparation est fermement enraciné dans l’histoire du
                 droit des gens. Sa reconnaissance remonte aux origines dudit droit, aux
                 leçons éternelles des « pères fondateurs » du droit international. Il y a
                 quatre ans, dans le long exposé de mon opinion individuelle que j’ai joint
                 à l’arrêt du 19 juin 2012 en l’affaire Ahmadou Sadio Diallo ((République
                 de Guinée c. République démocratique du Congo), indemnisation, arrêt,
                 C.I.J. Recueil 2012 (I)), j’ai jugé bon, à cet égard, de rappeler (ibid.,
                 p. 351-352, par. 12, et p. 353-354, par. 15‑19) les enseignements et écrits
                 des « pères fondateurs » faisant expressément référence à ce devoir de
                 réparation, à la lumière du principe neminem laedere.
                    16. J’ai ainsi évoqué les passages pertinents d’un certain nombre d’ou-
                 vrages classiques, parmi lesquels ceux de Francisco de Vitoria (Second
                 Relectio de Indis (1538‑1539)), Hugo Grotius (De Jure Belli ac Pacis
                 (1625), livre II, chap. 17), Samuel Pufendorf (Elementorum Jurispruden‑
                 tiae Universalis — Libri Duo (1672) et On the Duty of Man and Citizen
                 According to Natural Law (1673)) et Christian Wolff (Jus Gentium
                 Methodo Scientifica Pertractatum (1764) et Principes du droit de la nature
                 et des gens (1758)) ; ainsi que les réflexions sur le sujet d’Alberico Gentili
                 (De Jure Belli (1598)), Francisco Suárez (De Legibus ac Deo Legislatore
                 (1612)) et Cornelius van Bynkershoek (De Foro Legatorum (1721) et
                 Quaestiones Juris Publici — Libri Duo (1737)).
                    17. Il n’y a rien de nouveau sous le soleil. Plus l’on se replonge dans les
                 classiques du droit international (largement tombés dans l’oubli à notre
                 époque trépidante), plus l’on trouve de réflexions sur le droit des victimes
                 à obtenir réparation des préjudices qui leur ont été causés — question

                                                                                                 9




6 CIJ1095.indb 231                                                                                    14/02/17 09:58

                                   activités armées (décl. cançado trindade)                                228

                 qu’ont également abordée Juan de la Peña (De Bello contra Insulanos
                 (1545)), Bartolomé de Las Casas (De Regia Potestate (1571)), Juan Roa
                 Dávila (De Regnorum Justitia (1591)) et Juan Zapata y Sandoval (De Jus‑
                 titia Distributiva et Acceptione Personarum ei Opposita Disceptatio (1609)),
                 pour ne citer qu’eux.
                     18. En somme, depuis les origines du droit des gens, le devoir de four-
                 nir réparation à ceux qui ont subi des dommages causés par des actes
                 illicites a toujours été reconnu, et ce, dans des circonstances distinctes. Le
                 jus gentium — ou droit des gens —, en voie de formation, était conçu
                 pour englober la communauté internationale des Etats (naissants), ainsi
                 que tous les peuples, groupes et individus ; il était considéré comme s’éten-
                 dant à l’humanité tout entière.
                     19. Le devoir de réparer les préjudices subis était alors clairement
                 perçu comme une réponse à un besoin international 6, réponse conforme à
                 la recta ratio, que les bénéficiaires en soient les Etats (naissants), les
                 peuples, les groupes ou les individus. La recta ratio constituait le principe
                 fondamental régissant les relations humaines, compte dûment tenu des
                 droits de chacun 7. Ainsi que je l’ai exposé dans la déclaration que j’ai
                 jointe à la précédente ordonnance rendue en l’espèce, le 1er juillet 2015, et
                 le répète dans la présente déclaration, annexée à l’ordonnance adoptée ce
                 jour, 11 avril 2016,
                          « Dans les affaires ayant trait à de graves violations du droit inter-
                       national des droits de l’homme et du droit international humani-
                       taire, … la question des réparations … doit être tranchée par la Cour
                       elle‑même dans un délai raisonnable, celle‑ci devant avoir à l’esprit
                       non pas les susceptibilités des Etats mais la souffrance des êtres
                       humains — c’est‑à‑dire les victimes ayant survécu et leurs proches —
                       qui perdure, et la nécessité de la soulager. Les violations susmention-
                       nées et le prompt respect de l’obligation de réparer les dommages
                       causés ne doivent pas être dissociés dans le temps : ils forment un
                       tout indissoluble. » (C.I.J. Recueil 2015 (II), p. 587, par. 7.)


                     6 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and

                 His Law of Nations, Oxford/Londres, Clarendon Press/H. Milford (1934), p. 140, 150, 163,
                 165, 172, 210‑211 et 282‑283 ; cf., également, Association internationale Vitoria‑Suarez,
                 Vitoria et Suarez : contribution des théologiens au droit international moderne, Paris, Pedone
                 (1939), p. 73‑74, et voir p. 169‑170 ; A. A. Cançado Trindade, « Prefacio », dans Escuela
                 Ibérica de la Paz (1511‑1694) — La Conciencia Crítica de la Conquista y Colonización de
                 América (P. Calafate et R. E. Mandado Gutiérrez (dir. publ.)), Santander, éd. Universidad
                 de Cantabria (2014), p. 40‑109.
                     7 La notion de rectitude (recta ratio) est à la base du droit des gens, en tant qu’elle

                 exprime l’esprit de justice qui imprègne la philosophie du droit naturel ; ce courant de
                 pensée du droit international a toujours fait grand cas de la réalisation de la justice, qui
                 constitue une « valeur supérieure ». P. Foriers, L’organisation de la paix chez Grotius et
                 l’école de droit naturel [1961], Paris, J. Vrin (1987), p. 293, 333, 373 et 375 (réimpression de
                 l’étude initialement publiée dans le Recueil de la Société Jean Bodin pour l’histoire compara‑
                 tive des institutions, vol. 15, 2e partie, Bruxelles, Librairie encyclopédique (1961)).

                                                                                                              10




6 CIJ1095.indb 233                                                                                                  14/02/17 09:58

                               activités armées (décl. cançado trindade)                    229

                    20. En la présente affaire, les bénéficiaires des réparations pour des
                 dommages résultant de graves violations du droit international des droits
                 de l’homme et du droit international humanitaire (violations établies par
                 la Cour) sont, en dernière analyse, les êtres humains victimes. Ce sont eux
                 qui, en tant que sujets du droit des gens — tel que celui‑ci a été conçu et
                 développé, d’un point de vue historique, par les « pères fondateurs » du
                 droit international —, sont les titulaires du droit à réparation. Ce point
                 est profondément enraciné dans l’histoire de notre discipline. En tant que
                 titulaires de ce droit, les intéressés attendent, en la présence espèce, depuis
                 bien trop longtemps de se voir accorder réparation ; nombre d’entre eux
                 ne sont déjà plus de ce monde. Justicia longa, vita brevis.

                 (Signé) Antônio Augusto Cançado Trindade.




                                                                                             11




6 CIJ1095.indb 235                                                                                 14/02/17 09:58

